DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to the Applicant
It is unclear if there are two cameras on the left side mirror as the vehicle in P2 or position 2 at the left side mirror is listed for the rear later side monitoring camera and the second periphery camera.  It seems as if there is only one camera.  Please provide support if there are 5 cameras as provided by the applicant’s figure 1.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1-8 recites ECU.  The examiner suggests –electronic control unit (ECU)--. 
Claims 1-8 recite “an own vehicle…the own vehicle”  The office suggests --a first vehicle….the first vehicle--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chinomi et al (US 2006/0274147 and hereafter referred to as “Chinomi”) in view of  Edanami (US 2007/0279493 ) and Lo et al (US 2013/0054086 and hereafter referred to as “Lo”).
Regarding Claim 1, Chinomi discloses a driving support device, comprising:
 a rear-lateral side monitoring camera configured to photograph a rear-lateral side direction of an own vehicle (Page 2, paragraph 0024); 

a driving support ECU (Page 2, paragraph 0023) configured to acquire a rear-lateral side direction image which is an image of the rear-lateral side direction of the own vehicle photographed by the rear-lateral side monitoring camera, and periphery images which are images of the periphery of the own vehicle photographed by the plurality of periphery monitoring cameras (Figure 1-2, Page 2, paragraph 0024); and 
a display device configured to display an image (Figure 1, 2, Figure 4), wherein the driving support ECU is configured to: 
generate a bird's-eye view image around the own vehicle from the periphery images acquired from the plurality of periphery monitoring cameras (Page 2-3, paragraph 0029-0030, 0037), 
generate a rear-lateral side converted image  acquired from the rear-lateral side monitoring camera (Page 2, paragraph 0025); and 
generate a combined image in which the generated cropped bird's-eye view image and the generated rear image are arranged (Figure 4), and control the display device such that the generated combined image is displayed by the display device (Figure 4).  
Chinomi does not disclose and generate a cropped bird's-eye view image by cropping an image of a cropping range including a blind spot range from the generated bird's-eye view image, generate a rear-lateral side converted image by converting the rear-lateral side direction image acquired from the rear-lateral side monitoring camera into an image in which left and right are inverted, generate a combined image in which 
Edanami discloses generate a bird's-eye view image around the own vehicle from the periphery images acquired from the plurality of periphery monitoring cameras  (Page 4, paragraph 0056), generate a rear-lateral side converted image by converting the rear-lateral side direction image acquired from the rear-lateral side monitoring camera into an image in which left and right are inverted (Page 4, paragraph 0057), displaying the generated combined image of the bird’s eye image and the rear-lateral side converted image (Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chinomi to include the missing limitation as taught by Edanami in order determine  positional relationship between the vehicle and the obstacles (Page 2, paragraph 0058) as disclosed by Edanami.
The combination teaches generating a bird’s eye view image, generating a rear lateral side converted image, generating a combined image of the generated bird’s eye view image and the rear lateral side converted image and displaying the combined image. The combination is silent on generate a cropped bird's-eye view image by cropping an image of a cropping range including a blind spot range from the generated bird's-eye view image.
Lo discloses generate a cropped bird's-eye view image by cropping an image of a cropping range including a blind spot range from the generated bird's-eye view image (Page 1-2, paragraph 0025, 0027, 0033, 0034,Page 1, paragraph 0008), displaying the generated cropped bird's-eye view image (Page 1-2, paragraph 0025).  Therefore, it 
The combination therefore teaches generate a combined image in which the generated cropped bird's-eye view image and the generated rear-lateral side converted image are arranged and displaying the generated combined image.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill before the effective filing date of the invention.  
Also, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by simple substitution of one element for another, and the combination would have yield predictable results to one of ordinary skill before the effective filing date of the invention.  
	Regarding Claim 2, Chinomi, Edanami, and Lo discloses all the limitations of Claim 1. Chinomi discloses wherein the driving support ECU is configured to issue, when an object is detected in the generated combined image, a notification indicating presence of the object in the combined image (Figure 8, Figure 9pargraph 0053).    Lo discloses wherein the driving support ECU is configured to issue, when an object is 
 Regarding Claim 3, Chinomi, Edanami, and Lo discloses all the limitations of Claim 2. Chinomi discloses wherein the driving support ECU is configured to draw on the combined image a mark indicating the presence of the object as the notification (Figure 9, paragraph 0053).  
Regarding Claim 4, Chinomi, Edanami, and Lo discloses all the limitations of Claim 2. Chinomi discloses wherein the driving support ECU is further configured to draw, when the object in the combined image is approaching the own vehicle, on the combined image, a mark indicating the presence of the object approaching the own vehicle as the notification (Figure 9, paragraph 0053).    Lo discloses when the object is approaching the own vehicle, a mark indicating the presence of the object approaching the own vehicle as the notification (paragraph 0044).
Regarding Claim 5, Chinomi, Edanami, and Lo discloses all the limitations of Claim 2. Chinomi discloses further comprising a warning device configured to produce a sound, wherein the driving support ECU is configured to control the warning device such that the warning device produces a warning sound indicating the presence of the object as the notification (paragraph 0034).  
Regarding Claim 6, Chinomi, Edanami, and Lo discloses all the limitations of Claim 2. Chinomi discloses further comprising a warning device configured to produce a sound, wherein the driving support ECU is configured to control the warning device such that the warning device produces a warning sound indicating the presence of the object as the notification (paragraph 0034).  Lo discloses when the object is 
Regarding Claim 7, Chinomi, Edanami, and Lo discloses all the limitations of Claim 1.  Lo discloses wherein the driving support device is configured to change the cropping range from which the driving support ECU crops the bird's-eye view image (paragraph 0025, 0027, 0034). See motivation above.  
Regarding Claim 8, Chinomi, Edanami, and Lo discloses all the limitations of Claim 1. Lo discloses wherein the driving support device is configured to change a viewpoint direction of the bird's- eye view image generated by the driving support ECU (Figure 4-Figure 6).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Lo in order to provide accurate images based on the direction the driver is driving.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 5, 2022